1. One ground of the motion for a new trial is based on alleged newly discovered evidence, and the affidavits introduced by the defendant and the State authorized the judge, as a trior of the facts, to find that the new witness was not worthy of credit and belief; that the defendant had not used due diligence; and that the alleged newly discovered evidence was not available as a cause for a new trial, because it did not appear that the evidence was newly discovered, but that a certain new witness by whom the facts could be proved was unknown until after the trial. The judge did not err in refusing to grant a new trial on the ground of newly discovered evidence.  Wright v. State, 49 Ga. App. 342 (2) (175 S.E. 487);  Fortune v. State, 50 Ga. App. 204 (4) (177 S.E. 368);  Bailey v. State, 47 Ga. App. 856 (171 S.E. 874).
2. The evidence authorized the verdict, and the judge did not err in overruling the motion for new trial for any reason assigned.
Judgment affirmed. Broyles, C. J., andGardner, J., concur.
                        DECIDED SEPTEMBER 18, 1940.